Case 1:20-cv-00015-SPW Document11 Filed 06/16/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

JENNIFER BECK WITH,
Plaintiff,

VS.

VOYA FINANCIAL ADVISORS,
INC., RELIASTAR LIFE
INSURANCE COMPANY,
RELIASTAR LIFE INSURANCE
COMPANY GROUP MONTHLY
DISABILITY INCOME INSURANCE
PLAN, and DOES 1-10,

Defendants.

 

 

CV 20-15-BLG-SPW

ORDER

Defendants moves for the admission of Joshua Bachrach to practice before

the Court in the above captioned matter with Mikel L. Moore of Kalispell,

Montana, designated as local counsel. The motion complies with Local Rule

83.1(d), and Plaintiff does not object.

IT IS SO ORDERED that Defendants’ motion to admit Joshua Bachrach to

appear pro hac vice (Doc. 10) is GRANTED and he is authorized to appear as
Case 1:20-cv-00015-SPW Document11 Filed 06/16/20 Page 2 of 2

counsel with Mikel L. Moore pursuant to L.R. 83.1(d) in the above captioned

matter.

fen

DATED this 4AS_ day of June, 2020. |

id
éé
é§

Zz a ae (~ A ALE
SUSAN P. WATTERS
United States District Judge
